179 S.W.3d 905 (2005)
Alfred R. McMULLAN, Jr., Appellant,
v.
STATE of Missouri, Respondent.
No. ED 85948.
Missouri Court of Appeals, Eastern District, Division One.
December 27, 2005.
Mark A. Grothoff, Columbia, MO, for appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Karen L. Kramer, Jefferson City, MO, for respondent.
Before MARY K. HOFF, P.J., CLIFFORD H. AHRENS, J., and PATRICIA L. COHEN, J.
Prior report: 104 S.W.3d 439.

ORDER
PER CURIAM.
Alfred R. McMullan ("Movant") appeals from the motion court's judgment denying his Rule 29.15 post-conviction motion after an evidentiary hearing. Movant was convicted of second degree murder, Section 565.021 RSMo 2000. Movant was sentenced to thirty years' imprisonment. We affirm.
We have reviewed the briefs of the parties and the record on appeal and find the motion court's decision was not clearly erroneous. Helmig v. State, 42 S.W.3d 658, 665-66 (Mo.App.E.D.2001). An extended opinion would have no precedential value. We have furnished the parties with a memorandum for their information only, setting forth the reasons for our decision.
We affirm the award pursuant to Rule 84.16(b).